Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims are originally presented having a filing date of June 15, 2020. Applicant’s claim for the benefit of provisional application 62/905,727 with the filing date of September 25, 2019 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2020 and February 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 states “the system of claim 1” while claim 1 is a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of the art rejection below, the examiner interprets claim 15 to be dependent on the system of claim 14, following the pattern of to be defined by the method claims.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite a mental process which 

Claims 1-2, 4-10 are directed to a method of aircraft guidance following a complete loss of engine thrust. (Step 1). In claim 1, the abstract ideas of “determining a final approach segment”, “determining a deceleration segment’, “determining a driftdown segment”, are presented. These steps fall into the category of a mental process as all of the steps could be done in a pilot’s mind. (step2A prong 1). The claim recites the additional elements of “in a processing system” and “rendering the path on a display device”. These elements are generic computers that are merely used as tools to perform the abstract idea, therefore they do not integrate the abstract idea into a practical exception (Step 2A prong 2). Additionally, the elements are recited at a high level of generality and are well-understood, routine,  and conventional. (Step 2B). Therefore claim 1 is ineligible.

In claim 2, the abstract idea of “forming …paths…” is presented. This step falls into the category of mental process as all of the steps could be done in a pilot’s mind. (step2A prong 1). The claims recite the additional element of “rendering, on a display device”. This element is a generic computer that is merely used as a tool to perform the abstract idea, therefore it does not integrate the abstract idea into a practical exception (Step 2A prong 2). Additionally, the element is recited at a high level of generality and is well-understood, routine,  and conventional. (Step 2B). Therefore claim 2 is ineligible.

Claim 4 does not include any additional elements to integrate the exception into a practical application nor does it include any additional elements to amount to significantly more than the judicial exception. Therefore claim 4 is ineligible.

Claim 5 contains the additional element of “rendering, on a display device…”. This element are generic computers that are merely used as tools to perform the abstract idea, therefore they do not integrate the abstract idea into a practical exception (Step 2A prong 2). Additionally, the element is recited at a high level of generality and are well-understood, 

Claims 6 and 7 do not include any additional elements to integrate the exception into a practical application nor do they include any additional elements to amount to significantly more than the judicial exception.

Claim 8 recites the abstract idea of “determining”. This step falls into the category of mental process as all of the steps could be done in a pilot’s mind. (step2A prong 1). The claims recite the additional element of “rendering, on a display device”. This element is a generic computer that is merely used as a tool to perform the abstract idea, therefore it does not integrate the abstract idea into a practical exception (Step 2A prong 2). Additionally, the element is recited at a high level of generality and is well-understood, routine,  and conventional. (Step 2B). Therefore claim 8 is ineligible.

Claim 9 contains the additional element of “processing, in the processing system” does not cure any deficiencies and the claims do not contain any additional elements. Therefore claim 9 is ineligible.

Claim 10 does not include any additional elements to integrate the exception into a practical application nor does it include any additional elements to amount to significantly more than the judicial exception.

In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon Is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such In a claim limitation: (a) Mathematical concepts— mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes — concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element{s} that integrates the judicial 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and e the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial 
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
the additional element(s) adds insignificant extra-solution activity to the judicial exception;
and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suiter et al. (US Publication No. 2014/0343765), referred to as “Suiter”.

Regarding claim 1, Suiter teaches in the same field of endeavor of landing aircraft determining, in a processing system, a final approach segment, the final approach segment being a path that the aircraft will traverse to maintain aircraft speed at a controlled landing speed until the aircraft touches down on the landing runway (see at least Suiter Para 84: "Waypoint NIMMU serves as the initial approach fix 232 and opportunity gate 210 for final approach to land at KMLE Runway 12 208."), determining, in the processing system, … a path that the aircraft will traverse, just prior to entering the final 
Suiter does not explicitly teach in the above embodiments determining, in the processing system, a deceleration segment, the deceleration segment being a path that the aircraft will traverse, just prior to entering the final approach segment, to reduce the aircraft speed to the controlled landing speed and determining, in the processing system, a driftdown segment, the driftdown segment being a path that the aircraft will traverse, upon the complete loss of engine thrust and just prior to entering the deceleration segment, to reduce aircraft potential energy to a predetermined magnitude. However, Suiter teaches in other embodiments suggesting changes in configuration such as airspeed (see at least Suiter Para 46:” The suggestion may be generic, e.g., ‘CHECK CONFIGURATION: AIR SPEED GRADIENT __ HEADING EXPECTED’”) and “monitor[ing] total energy and utiliz[ing] known total energy to ascertain available options by, for example, criticality and flight segment” (see at least Suiter Para 105). 
One of ordinary skill in the art before the effective filing date would have recognized the finite number of predictable solutions for landing an engine-out aircraft safely. Absent unexpected results, it would have been obvious to try to reduce the aircrafts potential energy and slowing down the aircraft to a landing speed in order to yield a safe landing in an engine-out scenario. And, in order to try and evaluate those 

Regarding claim 2, Suiter remains as applied to claim 1. Suiter further teaches forming a plurality of complete lateral and vertical paths, each of the complete lateral and vertical paths extending from the current aircraft position to a different one of the landing runways (see at least Suiter Para 98: "the system may search broadly for an ALS within target radius 218, reflecting a need to land only when practicable. Within target radius 218, the system has identified an ALS in Greenland along path/procedure set 202a to opportunity gate 210a and touchdown point 212a, and an ALS in Labrador along path/procedure set 202b to opportunity gate 210b. Should aircraft 200 declare an engine-out state, however, the search radius narrows to R,, or target radius 222, reflecting an immediate need to land. As the Greenland ALS lies within the engine-out radius, it may be the only option available in an engine-out situation."), rendering, on the display device, a graphical representation of each of the complete lateral and vertical paths (see at least Suiter Para 84: "FIG. 15 depicts RNAV navigational display information to aircraft 200 on approach to KMLE/MillardAirport,").

Regarding claim 3, Suiter remains as applied to claim 1. Suiter further teaches using a flight management system to automatically command the aircraft to fly the complete path (see at least Suiter Para 8: "Additionally, an apparatus of the present invention (1) may assist the pilot (crew) in the form of a flight director ( or checklist or the like) in executing a proposed landing solution to a given emergency, or 2) may direct the aircraft autopilot in executing the suggested (and selected) landing solution."). 

Regarding claim 4, Suiter remains as applied to claim 1. Suiter further teaches the final approach segment aligns the aircraft with landing runway and slopes upward, at a first angle, from a first point to a second point, for a first horizontal distance (see at least Suiter Para 47: "FIG. 1 also illustrates operation of an embodiment of the present invention where the apparatus of the present invention has identified an opportunity gate 210 for aircraft 200 final approach 204... ") and the first point is an altitude above a start end of the landing runway and the first horizontal distance is measured from the start end of the landing runway (see at least Suiter Para 47: "...and targeted touchdown point 212 on runway preferred touchdown zone nearest aircraft 200 (system effort to maximize safety).").

Regarding claim 5, Suiter remains as applied to claim 4. Suiter further teaches rendering, on the display device, a cue to extend aircraft landing gear after sequencing onto the final approach segment (see at least Suiter Para 46: "If an aircraft is inappropriately configured for a particular segment of flight, the present invention may notify the pilot/crew and suggest a configuration correction, such as lowering landing gear or adjusting flaps,").

Regarding claim 6, Suiter remains as applied to claim 4. Suiter further teaches the deceleration segment slopes upward, at a second angle, from the second point to a third point, and for a second horizontal distance the second horizontal distance is measured from the second point (see at least Suiter Para 84: "Waypoint NIMMU serves as the initial approach fix 232 and opportunity gate 210 for final approach to land at KMLE Runway 12 208.").

Regarding claim 7, Suiter remains as applied to claim 6. Suiter further teaches wherein the aircraft is controlled at or above maximum lift-to-drag airspeed upon entry to the deceleration segment (see at least Suiter Para 47: "procedure set 202 preferably provides (when possible) for aligning aircraft 200's pitch angle for best possible glide speed,").

Regarding claim 8, Suiter remains as applied to claim 1. Suiter further teaches d determining at what points along the deceleration segment that flaps should be extended and to what flap settings the flaps should be extended (see at least Suiter Para 46: "the present invention may notify the pilot/crew and suggest a configuration correction, such as lowering landing gear or adjusting flaps, and the like such that the aircraft may be correctly configured for the desired flight segment.") and rendering, on the display device, graphical representations of flap extension cues at the points on the deceleration segment, the flap extension cues including the flap settings (see at least Suiter Para 84: "Should aircraft 200 fly toward initial approach fix 232 in an incorrect configuration, the system may alert the pilot via display unit 700 of a suggested configuration change.").

Regarding claim 9, Suiter remains as applied to claim 1. Suiter further teaches processing, in the processing system, at least aircraft weight, aircraft altitude, temperature, aircraft airspeed, current wind speed and direction to, at least in part, determine the final approach segment, the deceleration segment, and the driftdown segment (see at least Suiter Para 76: "FIG. SE depicts the data components of the main database and associated onboard dataset utilized by a preferred embodiment of the 

Regarding claim 10, Suiter remains as applied to claim 1. Suiter further teaches the driftdown segment includes a lateral path portion and a vertical path portion (see at least Suiter Para 58: "Here the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216, and runway 208b is selected as the best available ALS despite its greater physical distance from aircraft 200's position. The system then plots paths along 202b, 202c to opportunity gates 110b or 110c for landing at runway 208b."), the aircraft is flown above the vertical path portion (See at least Suiter Fig 15: Blue box) and the lateral path portion includes one or more of: a holding pattern, an S-turn pattern, and an S-turn intercept pattern (see at least Suiter Fig 15: Top right of blue box or red box, blue box disclosing a holding pattern and red box showing a 180 maneuver performed; also see at least Suiter Fig 16: purple arrow, showing a S-turn pattern.)

    PNG
    media_image1.png
    1001
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    805
    1152
    media_image2.png
    Greyscale

Regarding claim 11, Suiter teaches the system comprising: a display device (see at least Suiter Para 13: "In a presently preferred embodiment the apparatus comprises: …( 4) a display system,"), a processing system in operable communication with the display device (see at least Suiter Para 13: "In a presently preferred embodiment the apparatus comprises: (1) an onboard computer processor;"), determine a final approach segment, the final approach segment being a path that the aircraft will traverse to maintain aircraft speed at a controlled landing 
Suiter does not explicitly teach in the above embodiments determining, in the processing system, a deceleration segment, the deceleration segment being a path that the aircraft will traverse, just prior to entering the final approach segment, to reduce the aircraft speed to the controlled landing speed and determining, in the processing system, a driftdown segment, the driftdown segment being a path that the aircraft will traverse, upon the complete loss of engine thrust and just prior to entering the deceleration segment, to reduce aircraft potential energy to a predetermined magnitude. However, Suiter teaches in other embodiments suggesting changes in configuration such as airspeed (see at least Suiter Para 46:” The suggestion may be generic, e.g., ‘CHECK CONFIGURATION: AIR SPEED GRADIENT __ HEADING EXPECTED’”) and “monitor[ing] total energy and utiliz[ing] known total energy to ascertain available options by, for example, criticality and flight segment” (see at least Suiter Para 105). 
One of ordinary skill in the art before the effective filing date would have recognized the finite number of predictable solutions for landing an engine-out aircraft safely. 

Regarding claim 12, Suiter remains as applied to claim 11. Suiter further teaches form a plurality of complete lateral and vertical paths, each of the complete lateral and vertical paths extending from the current aircraft position to a different one of the landing runways (see at least Suiter Para 98: "the system may search broadly for an ALS within target radius 218, reflecting a need to land only when practicable. Within target radius 218, the system has identified an ALS in Greenland along path/procedure set 202a to opportunity gate 210a and touchdown point 212a, and an ALS in Labrador along path/procedure set 202b to opportunity gate 210b. Should aircraft 200 declare an engine-out state, however, the search radius narrows to R,, or target radius 222, reflecting an immediate need to land. As the Greenland ALS lies within the engine-out radius, it may be the only option available in an engine-out situation.") and command the display device to a graphical representation of each of the complete lateral and vertical paths (see at least Suiter Para 

Regarding claim 13, Suiter remains as applied to claim 11. Suiter further teaches a flight management system in operable communication with the processing system and configured to automatically command the aircraft to fly the complete path (see at least Suiter Para 8: "Additionally, an apparatus of the present invention (1) may assist the pilot (crew) in the form of a flight director ( or checklist or the like) in executing a proposed landing solution to a given emergency, or 2) may direct the aircraft autopilot in executing the suggested (and selected) landing solution.").

Regarding claim 14, Suiter remains as applied to claim 11. Suiter further teaches the final approach segment aligns the aircraft with landing runway and slopes upward, at a first angle, from a first point to a second point, and for a first horizontal distance (see at least Suiter Para 47: "FIG. 1 also illustrates operation of an embodiment of the present invention where the apparatus of the present invention has identified an opportunity gate 210 for aircraft 200 final approach 204... ") and the first point is an altitude above a start end of the landing runway and the first horizontal distance is measured 

Regarding claim 15, Suiter remains as applied to claim 14. Suiter further teaches rendering, on the display device, a cue to extend aircraft landing gear after sequencing onto the final approach segment (see at least Suiter Para 46: "If an aircraft is inappropriately configured for a particular segment of flight, the present invention may notify the pilot/crew and suggest a configuration correction, such as lowering landing gear or adjusting flaps,"). 

Regarding claim 16, Suiter remains as applied to claim 14. Suiter further teaches the deceleration segment slopes upward, at a second angle, from the second point to a third point, and for a second horizontal distance the second horizontal distance is measured from the second point (see at least Suiter Para 84: "Waypoint NIMMU serves as the initial approach fix 232 and opportunity gate 210 for final approach to land at KMLE Runway 12 208.").

Regarding claim 17, Suiter remains as applied to claim 16. Suiter further teaches wherein the aircraft is controlled at or 

Regarding claim 18, Suiter remains as applied to claim 11. Suiter further teaches determine at what points along the deceleration segment that flaps should be extended and to what flap settings the flaps should be extended (see at least Suiter Para 46: "the present invention may notify the pilot/crew and suggest a configuration correction, such as lowering landing gear or adjusting flaps, and the like such that the aircraft may be correctly configured for the desired flight segment.") and command the display device to render graphical representations of flap extension cues at the points on the deceleration segment, the flap extension cues including the flap settings (see at least Suiter Para 84: "Should aircraft 200 fly toward initial approach fix 232 in an incorrect configuration, the system may alert the pilot via display unit 700 of a suggested configuration change.").

Regarding claim 19, Suiter remains as applied to claim 11. Suiter further teaches process at least aircraft weight, aircraft altitude, temperature, aircraft airspeed, current wind speed and direction to, at least in part, determine the final 

Regarding claim 20, Suiter remains as applied to claim 11. Suiter further teaches the driftdown segment includes a lateral path portion and a vertical path portion (see at least Suiter Para 58: "Here the presence of wind over aircraft 200's port side (100 kts) flattens the circular target radius into an ellipse 216, and runway 208b is selected as the best available ALS despite its greater physical distance from aircraft 200's position. The system then plots paths along 202b, 202c to opportunity gates 110b or 110c for landing at runway 208b."), the aircraft is flown above the vertical path portion (See at least Suiter Fig 15: Blue box), and the lateral path portion includes one or more of a holding pattern. an S-turn pattern, and an S-turn intercept pattern. (see at least Suiter Fig 15: Top right of blue box or red box, blue box disclosing a holding pattern and red box showing a 180 maneuver performed; also see at least Suiter Fig 16: purple arrow, showing a S-turn pattern.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daidzic (US Patent No. 10/202,204) discloses an apparatus that assists with landing or takeoff of an airplane. Haskins et al. (US Publication No. 2017/02498520 discloses a system for auto-landing an airplane from one of a plurality of destinations. Vos et al. (WIPO  2012/145608) discloses an auto-landing system for an airplane with examples of an engine-out sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663